   Case: 1:17-cv-00592 Document #: 189 Filed: 01/07/21 Page 1 of 8 PageID #:2180




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHICAGO REGIONAL COUNCIL OF                   )
CARPENTERS PENSION FUND, CHICAGO )
REGIONAL COUNCIL OF CARPENTERS                )
WELFARE FUND, CHICAGO AND                     )
NORTHEAST ILLINOIS REGIONAL                   )
COUNCIL OF CARPENTERS                         )
APPRENTICE AND TRAINEE PROGRAM                )
and LABOR/MANAGEMENT UNION                    )
CARPENTRY COOPERATION PROMOTION )
FUND,                                         )
                                              )          Case No. 17 cv 00592
                          Judgment Creditors, )
                                              )          Judge Mary M. Rowland
      v.                                      )
                                              )          Room 1225
GALOMEX CORPORATION, an Illinois              )
corporation and WALLS SERVICES                )
GROUP, LLC, an Illinois limited liability     )
company,                                      )
                                              )
                          Judgment Debtors, )
                                              )
      and                                     )
                                              )
ILSE MAGANA,                                  )
                                              )
                          Citation Respondent.)

       MOTION FOR TURN OVER FOLLOWING, AND MOTION TO EXTEND,
        ILSE MAGANA THIRD-PARTY CITATION TO DISCOVER ASSETS

       Plaintiffs Chicago Regional Council of Carpenters Pension Fund, Chicago Regional

Council of Carpenters Welfare Fund, Chicago and Northeast Illinois Regional Council of Car-

penters Apprentice and Trainee Program and the Labor/Management Union Carpentry Coopera-

tion Promotion Fund (collectively “the Funds”), through their counsel, Bruce C. Scalambrino

and Gregg J. Simon of the law firm of Scalambrino & Arnoff, LLP, as their motion for turn over
   Case: 1:17-cv-00592 Document #: 189 Filed: 01/07/21 Page 2 of 8 PageID #:2181




following, and motion to extend, the third-party citation to discover assets of Ilse Magana

(“Ilse”), states as follows:

                                    ENTRY OF JUDGMENT

        1.       The Funds sued Galomex Corporation (“Galomex”) under the Employee Retire-

ment Income Security Act (“ERISA”), 28 U.S.C. §1001, et seq., seeking to recover unpaid health

and welfare benefit contributions, plus liquidated damages, interest and legal fees, owed the

Funds based on an audit of Galomex’s records.

        2.       This Court entered judgment in this matter in favor of the Funds and against

Galomex on January 4, 2019 in the amount of $2,956,335.30, plus accruing interest, costs and

reasonable attorneys’ fees (the “Judgment”).

        3.       On September 16, 2019, this Court held that Walls Services Group, LLC (“Walls

LLC”) was liable for the Judgment as well under the single-employer doctrine. See Docket

Nos.56, 83-84.

        4.       On August 13, 2020, this Court, pursuant to Federal Rule of Civil Procedure 25,

held that Wall Services Specialty Group Corporation (“Walls Corp.”) was liable to the Funds as

a judgment debtor on the judgments entered against Galomex on January 4, 2019 and against

Walls LLC on September 16, 2019 in the amount of $2,956,335.30 plus fees and costs incurred

by the Funds in enforcing the judgment. See Docket No. 156.

        5.       The Funds have instituted a number of citations in this matter and have conducted

discovery in the bankruptcies filed by Galomex and Walls LLC.

                          THE FUNDS SERVE THE ILSE CITATION

        6.       The Funds issued a Third-Party Citation to Discover Assets to Ilse (the “Ilse Cita-

tion”), the daughter of Galomex’s owners, Rodolfo Magana and Sofia Magana (aka Sofia Es-



                                                  2
   Case: 1:17-cv-00592 Document #: 189 Filed: 01/07/21 Page 3 of 8 PageID #:2182




quivel), and the niece of Walls LLC’s putative owner, Jose Luis Esquivel. A true and correct

copy of the Ilse Citation is attached as Exhibit A.

       7.      Ilse appeared for examination on October 3, 2019. See true and correct copy of

the partial Ilse Citation transcript attached as Exhibit B.

       8.      On October 14, 2019, the Funds filed an adversary proceeding in the bankruptcy

proceeding filed by Rodolfo and Sofia Magana (the “Adversary Proceeding”). See The Chicago

Regional Council of Carpenters Pension Fund, et al., v. Rodolfo Magana and Sofia Esquivel (In

re Rodolfo Magana and Sofia Esquivel), Adv. No. 19-00971, Docket No. 1, Complaint Objecting

to Debtors’ Discharge and Dischargeability of Debt (“Adversary Complaint”). The Adversary

Complaint objects to the dischargeability of Rodolfo and Sofia Magana’s debt to the Funds pur-

suant to 11 U.S.C. §§ 523(a)(2)(A), 523(a)(4), and 523(a)(6) and objects to their bankruptcy dis-

charge pursuant to 11 U.S.C. §§ 727(a)(2)(A), 727(a)(3), and 727(a)(4)(A).

       9.      The Adversary Complaint alleges that Rodolfo and Sofia Magana utilized

Galomex to pay their, as well as their children’s, personal expenses.

       10.     The Bankruptcy Court Judge in the Adversary Proceeding has not set a discovery

cut off given the number of subpoenas to be issued relating to the multitude of transfers alleged

to be fraudulent, including transfers relating to Ilse’s personal expenses.

       11.     As a result of the need to conduct discovery in the Adversary Proceeding, this

Court extended the Ilse Citation until January 8, 2021. See Docket Nos. 128-129, 144, 170.

       12.     In connection with the Ilse Citation, the citations served on Galomex’s and Walls

LLC’s banks, and the discovery in the Adversary Proceedings as well as in Galomex’s and Walls

LLC’s prior bankruptcies, the Funds discovered the Galomex and Walls LLC paid certain per-

sonal expenses of Ilse (the “Fraudulent Transfers”):



                                                   3
      Case: 1:17-cv-00592 Document #: 189 Filed: 01/07/21 Page 4 of 8 PageID #:2183




                a.     DePaul University:

Date            Method Payee          Amount          Exhibit
2/10/2015       Debit   DePaul        $1,920.50       Ex. C 1, FMB GC 26; Ex. D 2, DePaul U 21
2/11/2015       Debit   DePaul        $1,920.50       Ex. E 3, PNC 2; Ex. D 4, DePaul U 21
4/16/2015       Debit   DePaul        $300            Ex. C, FMB GC 37; Ex. D, DePaul U 21
6/15/2015       Debit   DePaul        $481.68         Ex. E, PNC 3;
6/16/2015       Debit   DePaul        $300            Ex. C, FMB GC 47; Ex. D, DePaul U 22
                      Total:          $4,922.68

                b.     Rent:

Date            Check Payee           Amount          Exhibit
5/17/2015       3573 Jon Fieldman     $1,300          Ex. E, PNC 6
6/1/2015        3585 Jon Fieldman     $1,300          Ex. E, PNC 7
6/30/2015       3648 Jon Fieldman     $1,300          Ex. E, PNC 8
8/1/2015        1745 Jon Fieldman     $1,300          Ex. C, FMB GC 505
12/1/2015       1950 Jon Fieldman     $1,300          Ex. C, FMB GC 458
1/1/2016        2523 Jon Fieldman     $1,300          Ex. C, FMB GC 441
5/1/2016        3263 Jon Fieldman     $1,300          Ex. C, FMB GC 360
6/1/2016        1538 Jon Fieldman     $1,300          Ex. C, FMB GC 331
7/2/2016        1634 Jon Fieldman     $1,300          Ex. C, FMB GC 317
8/1/2016        1718 Jon Fieldman     $1,300          Ex. C, FMB GC 295
1/1/2017        2150 Jon Fieldman     $1,300          Ex. C, FMB GC 248
4/1/2017        4124 Jon Fieldman     $1,300          Ex. E, PNC 9
                      Total:          $15,600

See also Ex. B, Ilse Citation Transcript, p.58.

                c.     Dentist:

    Date        Check Payee                   Amount         Exhibit
    12/1/2015   1951 Dr. Tony Cascino         $1,600         Ex. C, FMB GC 457

See also Ex. B, Ilse Citation Transcript, pp.66-67.




1
  True and correct copies of Galomex’s bank records produced by First Midwest Bank are at-
tached as Exhibit C.
2
  True and correct copies of tuition records produced by DePaul University are attached as Exhib-
it D.
3
  True and correct copies of Galomex’s bank records produced by PNC Bank are attached as Ex-
hibit E.
4
  The payments made on 2/9/2015 and 2/10/2015 are combined on DePaul U 21 as one payment
for the 2014-2015 Winter Term on 2/9/2015.
                                                  4
      Case: 1:17-cv-00592 Document #: 189 Filed: 01/07/21 Page 5 of 8 PageID #:2184




                d.     Gym:

    Date        Method   Payee                 Amount          Exhibit
    3/6/2018    Debit    Barry’s Bootcamp      $285            Ex. F 5, FMB WSG 79
    3/14/2018   Debit    Barry’s Bootcamp      $9.92           Ex. F, FMB WSG 79
    3/19/2018   Debit    Barry’s Bootcamp      $9.92           Ex. F, FMB WSG 79
    4/9/2018    Debit    Barry’s Bootcamp      $30             Ex. F, FMB WSG 81
    4/10/2018   Debit    Barry’s Bootcamp      $30             Ex. F, FMB WSG 81
    4/17/2018   Debit    Barry’s Bootcamp      $30             Ex. F, FMB WSG 82
    4/18/2018   Debit    Barry’s Bootcamp      $9.92           Ex. F, FMB WSG 82
    4/25/2018   Debit    Barry’s Bootcamp      $30             Ex. F, FMB WSG 82
    4/30/2018   Debit    Barry’s Bootcamp      $30             Ex. F, FMB WSG 82
                         Total:                $465

See also Ex. B, Ilse Citation Transcript, pp.51-54.

                e.     Furniture:

Date            Check Payee                    Amount          Exhibit
3/9/2017        91    Walter E. Smyth          $7,496.87       Ex C., FMB GC 239

See also Ex. B, Ilse Citation Transcript, p.59.

                f.     Family dog:

Date            Check Payee            Amount          Exhibit
8/24/2016       3819 Ilse Magana       $200            Ex. E, PNC 4-5

See also Ex. B, Ilse Citation Transcript, p.33-35.

         13.    While Ilse testified that payments were made to her creditors in lieu of payments

to her for work completed, see Ex. B, Ilse Citation Transcript, pp.9-11, 13-14, 19, 58, no sup-

porting tax or time records have ever been produced by Ilse, Galomex, or Walls, LLC to support

Ilse’s claims. See e.g., Ex. B, Ilse Citation Transcript, pp.7-8, 18-20.

                                    CITATION STANDARDS

         14.    District courts follow the “law of supplementary proceedings of the state in which

they sit.” Laborers' Pension Fund v. Pavement Maint., Inc., 542 F.3d 189, 191 (7th Cir. 2008);

5
 True and correct copies of Walls, LLC’s bank records produced by First Midwest Bank are at-
tached as Exhibit F.

                                                  5
   Case: 1:17-cv-00592 Document #: 189 Filed: 01/07/21 Page 6 of 8 PageID #:2185




Fed.R.Civ.P. 69(a). In Illinois, supplementary proceedings are governed by 735 ILCS §5/2-1402

and Illinois Supreme Court Rule 277. Supplementary proceedings are designed to assist a judg-

ment creditor in discovering assets of the judgment debtor in order to satisfy an unpaid judgment.

Pyshos v. Heart-Land Dev. Co., 258 Ill. App. 3d 618, 622-23 (1st Dist. 1994). “Section 2-1402 is

to be construed liberally, not only providing for the discovery of a debtor’s assets and income,

but also vesting the courts with ‘broad powers to compel the application of discovered assets or

income to satisfy a judgment.’” City of Chicago v. Air Auto Leasing Co., 297 Ill. App. 3d 873,

878 (1st Dist. 1998)(citing Kennedy v. Four Boys Labor Servs., 279 Ill. App. 3d 361, 367 (2d

Dist. 1996)); accord Society of Lloyd's v. Estate of McMurray, 274 F.3d 1133, 1135 (7th Cir.

2001). The procedure allows a creditor to conduct an examination of a third party in order to dis-

cover assets and information relating to a debtor’s assets; it also enables a creditor to request that

the third party produce records in its possession or control which have, or may contain, infor-

mation concerning the debtor’s property or income. 735 ILCS 5/2-1402(a); Illinois Supreme

Court Rule 277(c)(4).

       15.     A judicial lien on all of the judgment debtors’ non-exempt property in Ilse’s pos-

session was created at the time of the Ilse Citation’s service. Cacok v. Covington, 111 F.3d 52,

54 (7th Cir. 1997); Fed. R. Civ. P. 69(a)(state law supplementary procedures apply in judgment

enforcement proceedings); 735 ILCS 5/2-1402(m); Illinois Supreme Court Rule 277.

                        A TURN OVER JUDGMENT IS APPROPRIATE

       16.     The Funds are entitled to turn over of the amount of the Fraudulent Transfers

made by Galomex and/or Walls LLC in order to partially satisfy the judgment in this matter. See

735 ILCS 5/2-1402(c)(3)(court may enter judgment against any citation respondent ordering the




                                                  6
   Case: 1:17-cv-00592 Document #: 189 Filed: 01/07/21 Page 7 of 8 PageID #:2186




delivery of judgment debtor’s assets discovered in their possession); see also 740 ILCS 160/5(a)

and 740 ILCS 160/6.

       17.     Entry of a judgment in the favor of the judgment debtors, for the use of the Funds,

against Ilse in the amount of $30,284.55, plus five percent (5%) prejudgment interest as permit-

ted by the Illinois Interest Act, 815 ILCS 205/0.01, commencing as of the date of each Fraudu-

lent Transfer until the date of the entry of judgment, is appropriate as a matter of law.

 EXTENDING THE CITATION IS NECESSARY WHILE THE MOTION IS PENDING

       18.     Illinois Supreme Court Rule 277(f) allows for the Court to extend citation pro-

ceedings:

       When Proceeding Terminated. A proceeding under this rule continues until
       terminated by motion of the judgment creditor, order of the court, or satisfaction
       of the judgment, but terminates automatically 6 months from the date of (1) the
       respondent’s first personal appearance pursuant to the citation or (2) the respond-
       ent’s first personal appearance pursuant to subsequent process issued to enforce
       the citation, whichever is sooner. The court may, however, grant extensions be-
       yond the 6 months, as justice may require….

       19.     As good cause exists to extend Ilse’s Citation; i.e., the need for the parties to brief

the motion or for the Court to hold an evidentiary hearing on the same, etc., the Funds request

that this Court extend Ilse’s Citation as allowed under Illinois Supreme Court Rule 277(f).

       WHEREFORE, the Chicago Regional Council of Carpenters Pension Fund, Chicago Re-

gional Council of Carpenters Welfare Fund, Chicago and Northeast Illinois Regional Council of

Carpenters Apprentice and Trainee Program and the Labor/Management Union Carpentry Coop-

eration Promotion Fund request that this Court enter an order:

       a.      compelling Ilse Magana to turn over $30,284.55, plus five percent (5%) calculat-

ed from the date of each Fraudulent Transfer through the date of judgment, she owes the judg-

ment debtors pursuant to the served Third-Party Citation to Discover Assets;



                                                  7
   Case: 1:17-cv-00592 Document #: 189 Filed: 01/07/21 Page 8 of 8 PageID #:2187




       b.      entering judgment against Ilse Magana, in the favor of Galomex Corporation,

Walls Services Group, LLC, and Wall Services Specialty Group Corporation for the use of the

Chicago Regional Council of Carpenters Pension Fund, Chicago Regional Council of Carpenters

Welfare Fund, Chicago and Northeast Illinois Regional Council of Carpenters Apprentice and

Trainee Program and the Labor/Management Union Carpentry Cooperation Promotion Fund, in

the amount of $30,284.55, plus five percent (5%) prejudgment interest as permitted by the Illi-

nois Interest Act, 815 ILCS 205/0.01, calculated from the date of each transfer through the date

of judgment;

       c.      extending the deadline for Ilse Magana’s Third-Party Citation to Discover Assets

for good cause shown while this motion is pending; and

       d.      for any and all other relief that this Court deems appropriate.

                                                     CHICAGO REGIONAL COUNCIL OF
                                                     CARPENTERS PENSION FUND,
                                                     CHICAGO REGIONAL COUNCIL OF
                                                     CARPENTERS WELFARE FUND,
                                                     CHICAGO AND NORTHEAST
                                                     ILLINOIS REGIONAL COUNCIL OF
                                                     CARPENTERS APPRENTICE AND
                                                     TRAINEE PROGRAM and
                                                     LABOR/MANAGEMENT UNION
                                                     CARPENTRY COOPERATION
                                                     PROMOTION FUND,

                                                     By: /s/ Gregg J. Simon____________
                                                        One of their attorneys
Bruce C. Scalambrino (ARDC 06193809)
Gregg J. Simon (ARDC 06216852)
Scalambrino & Arnoff, LLP
105 West Madison Street
Suite 1600
Chicago, Illinois 60602




                                                 8
